Citation Nr: 0325215	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-13 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right ankle disorder, 
including as secondary to service-connected burn scar.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant is a veteran who had active service from April 
1976 to April 1979 and from May 1980 to August 1985.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in February 2002 by the Boise, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran resides in Oregon, and is represented by 
the Oregon Department of Veterans' Affairs.  He requested a 
hearing in this matter, and one was scheduled in April 2003.  
He cancelled the request prior to the hearing date.  


FINDINGS OF FACT

1.  In June 2000 the Board denied service connection for a 
right ankle disorder, to include degenerative arthritis 
and/or synovitis, based upon findings that there was no nexus 
between the veteran's current right ankle disorder and an 
injury in service or a service-connected burn scar.  

2.  Evidence added to the record since the June 2000 
determination is either duplicate or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of entitlement to service connection for a right ankle 
disorder, including as secondary to a service-connected burn 
scar, may not be reopened.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It is significant to note that 
the VCAA revised VA duties to assist and notify, but that the 
enhanced duty to assist provisions do not apply until a 
previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA also include a 
new definition of new and material evidence.  However, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Here the petition to reopen was filed in 
March 2001.  Hence, the new definition of new and material 
evidence does not apply.

In correspondence dated in January 2002, the RO notified the 
veteran of the VCAA and of the evidence necessary to 
substantiate his claim with identification of the parties 
responsible for obtaining pertinent evidence.  As the veteran 
has been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See generally, Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In an August 2002 statement the veteran asserts that he is 
entitled to an additional VA examination.  However, after a 
claim of service connection has been denied, the duty to 
assist (including to provide a VA examination) does not 
attach unless/and until the claim is reopened.  

In March 2001 the veteran submitted a new and material 
evidence claim to reopen his claim for secondary service 
connection for right ankle disorder as caused or aggravated 
by service-connected burn scar.  The Board notes that in 
December 2001, the veteran submitted a statement asserting 
that his claim was one for an increase in the rating, and not 
one to reopen.  (He indicated he was seeking an increased 
rating based on right ankle pathology.)  In the January 2002 
VCAA letter, the RO asked the veteran to clarify whether he 
is submitting a claim for an increase in the rating of the 
service-connected burn scar or whether he is reopening his 
claim for a right ankle disorder.  He did not reply.  
Inasmuch as he has indicated that the increase is sought 
based on alleged ankle pathology that is not service-
connected, the RO has properly addressed the claim in new and 
material evidence terms.

The law provides that "[e]xcept as provided in section 5108 
of this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
38 U.S.C.A. § 7104(b).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen and does not apply in the instant case.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In a final (unappealed) June 2000 decision, the Board denied 
service connection for a right ankle disorder, to include 
degenerative arthritis and/or synovitis, claimed as secondary 
to service-connected residuals of a burn to the right lower 
leg.  

In the June 2000 decision, the Board found that while the 
veteran has a right ankle disorder, there was no nexus 
between his current disability and injury in service or a 
service-connected burn scar.  The Board found "most 
probative the medical evidence reflecting the absence of any 
ankle injury in service, and the medical opinions noting no 
joint, orthopedic or neurologic involvement attributable to 
the veteran's burn to the right lower extremity".  

At the time of the Board's June 2000 decision, the evidence 
of record consisted of: a March 1997 VA examination report, a 
VA progress note dated in January 1998, a February 1998 VA 
evaluation report, reports of VA examinations in May and 
December 1998 and the veteran's October 1998 hearing 
testimony.  

On March 1997 examination, the examiner assessed that the 
veteran had a scar with chronic pain secondary to a right leg 
burn.  The impressions in a December 1997 VA rheumatology 
note and on a January 1998 progress note were that the 
veteran had no underlying significant arthritis and did not 
seem to have inflammatory arthritis.  The examiner stated 
that as best he could tell, the veteran was complaining about 
"episodic weakness of eversion of his right ankle with 
resulting inversions.  I suspect that this is indeed related 
to his prior burn and the subsequent skin grafting.  This 
seems to have resulted in mild weakness of eversion of the 
right ankle."  On February 1998 evaluation, it was indicated 
that it was difficult to determine if the veteran suffered an 
ankle injury during the time of his burn.  On May 1998 
examination, the examiner stated that the veteran's burn was 
not the cause of his ankle problems; on December 1998 
examination, it was noted that the veteran's right ankle pain 
was not related to the burn.  

The veteran contended at his October 1998 hearing that he had 
leg pain and "reported weakness in that his leg would 
sometimes give out underneath him".  He also stated that he 
underwent therapy due to an infection.  In correspondence of 
record, he generally contended that he had a right ankle 
disorder which was due to his service-connected burn scar.

In his petition to reopen, the veteran stated that he 
submitted new and material evidence to his AMVETS 
representative.  In a November 2001 Report of Contact, it was 
noted that the AMVETS representative indicated they had not 
received new and material evidence from the veteran, and in 
March 2002 they terminated their representation of the 
veteran.  The RO (in its July 2002 Decision Review Officer 
Decision and in a July 2002 Statement of the Case) advised 
the veteran that AMVETS did not have any additional evidence 
from him.  

Evidence received since the June 2000 Board decision 
includes: 

In December 2001 the veteran submitted an undated one-page 
report of outpatient treatment.  A notation in that report 
states "history of severe right leg burn while in the 
military in 1985, with associated muscle weakness."  
Although the record is undated, the same notation appears 
several times in VA medical records, dated beginning in 2000.  
In April 2002 the veteran submitted a duplicate copy of the 
December 1997 VA rheumatology note.  Also added to the record 
are VA outpatient treatment reports from January 1999 to 
December 2001.  Finally, the veteran argues that he has a 
right ankle disorder that is related to his service-connected 
burn scar.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is duplicate of or cumulative to evidence 
previously considered.  The undated record, while new to the 
record, is cumulative and redundant of evidence of record at 
the time of the June 2000 Board decision.  Specifically, the 
undated record addressed muscle weakness as being associated 
with the veteran's burn scar; however a January 1998 VA 
progress note previously reported the same.  Therefore this 
notation, of itself, is not new.  The December 1997 
rheumatology note is a duplicate copy; thus, it also is not 
new.  VA outpatient treatment reports from January 1999 to 
December 2001 are new in that they were not previously of 
record.  However, they do not address a nexus between current 
right ankle disability and the burn injury in service; 
therefore, they are not material.  They do not address the 
basis for the previous denial of the claim.  The veteran's 
contentions duplicate those previously made.  Furthermore, he 
is a layperson, and his opinions regarding a nexus between 
current disability and service or a service-connected 
disability are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As all of the information received in support of the 
application to reopen a claim is either not new or not 
material, it cannot be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly the petition to reopen the claim must be denied.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a right ankle disorder, including as secondary 
to a service-connected burn scar is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



